It is strongly insisted that the court erred in its original opinion in holding that the act in question delegated the power to railroad companies to make the traffic in passage tickets a penal offense as they might see proper, in that it is contended that, although it may be optional with railroad companies to make the indorsement on passage tickets which is provided by law and make traffic in the same a penal offense, yet this would not be such delegation of legislative power as would render the act invalid. In this connection we are furnished with the history of the passage of the act, and that it was recognized that a certain class of tickets, though for passage in this State, being sold abroad, could not be reached here. If we were willing to concede that proposition, still it would not follow, if the act gives authority to railroad companies to legislate as to the character of ticket which it is unlawful to traffic in, that it would not be void because the Legislature had some other object in view. We are cited to a number of cases on this subject, but none of them, we take it, are decisive of the question here presented. The oleomargarine cases referred to prohibit the sale of all oleomargarine packages, except marked as required by law. While it is true oleomargarine was thus divided into two classes, that which was unmarked and that which was marked, none could be sold unless it was marked. That is, oleomargarine could not be an article of commerce — could not be used for sale, unless packages were marked as required. Not so with the railroad tickets under this act. They could be used for passage whether marked or not, whether indorsed or not; but the person who trafficked in the ticket indorsed as provided by law could be punished, while one who had purchased a ticket which was not indorsed and paid for it the same money as the other, could not be punished.
In Debardelaben's case (Tennessee), 42 Southwestern Reporter, 684, *Page 644 
cited by counsel, there was nothing remaining to be done by any other person to make the act effective, except betting on horse-races. Persons were only authorized to bet on the same on a certain character of race course, and no others; and this applied to all alike. The case of Field v. Clark, 143 United States, 649, though not cited in the brief of counsel, is more in point as supporting his contention. In that case the act, which authorized the President to decide when certain foreign countries discriminated against the United States as to imports, and in such case to change the duties on certain imported articles from such countries or to suspend their free introduction, was held to be constitutional, as not transferring the legislative power to the President. That case, however, was not by a full court; and in our opinion, the dissenting views of Chief Justice Fuller and Justice Lamar announce the correct doctrine. In O'Neal v. Insurance Co., 166 Pennsylvania State, 72, 45 American State Reports, 650, it was held that the statute providing for a uniform contract or policy of fire insurance to be made and issued by all insurance companies taking fire risks on property within the State, directing the insurance commissioners to prescribe a standard policy of insurance and forbid the use of any other, is unconstitutional as an unauthorized delegation of legislative power. The doctrine there announced is to the effect that the law must be complete in all its terms and provisions when it leaves the legislative branch of the government. We take it that the law here involved leaves it optional with railroad companies as to whether or not they will adopt a certain character of tickets. If they do adopt the prescribed form, they constitute a penal offense against anyone who deals in that character of tickets; while if they exercise their option and leave off the indorsement, it is not a penal offense to deal in such tickets. In the original opinion we upheld the law as within the province of the police power of the State, in that it was a regulation to preserve and protect both the passenger and the company itself against fraud and imposition. But if it is left to railroad companies to issue their passage tickets, some with and some without the indorsment which constitutes a traffic in such tickets a penal offense, then the very safeguard intended for the protection of the public against fraud is broken down and rendered nugatory by the option bestowed on the railroad companies. To guarantee the protection intended, the law must be uniform in its operation; and to authorize railroad companies to make a certain character of ticket a penal offense, it occurs to us is a delegation of an unauthorized legislative authority. The motion for rehearing is overruled.
Motion overruled.
BROOKS, Judge, absent. *Page 645